IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                             No. 81839-2-I

                               Respondent,        DIVISION ONE
                  v.
                                                  UNPUBLISHED OPINION
 JAMES ROBERT SCHEIBE,

                              Appellant.


       CHUN, J. — A jury found James Scheibe guilty of second degree assault,

unlawful possession of a firearm in the second degree, domestic violence court

order violation, and two counts of reckless endangerment. On appeal, he says

the trial court erred in denying his motion to suppress statements made to law

enforcement because reasonable suspicion did not support his Terry1 stop. But

Scheibe waived this argument. And he does not establish ineffective assistance

of counsel or the deprivation of his right to present a defense. We thus affirm.

                                    I. BACKGROUND

   A. Facts

       1. The incident

       Scheibe and M.S. were in a relationship. They have a son, W.S. After the

relationship, M.S. obtained a protective order against Scheibe that prohibited him

from contacting her or W.S., or owning a firearm. Yet the three still saw each

other despite the order because M.S. wanted her “son’s father to be in his life.”

       1
Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81839-2-I/2


       One day, M.S. took W.S. to a relative’s property where Scheibe was

staying. M.S. testified that she went there to check on a relative with an injury;

Scheibe testified that she went there seeking drugs. While M.S. was still in her

vehicle, they began arguing about whether Scheibe could see W.S. the next day

for Father’s Day. M.S. testified that at that point, Scheibe pulled out a gun and

pointed it at her. Scheibe testified that he did not do so and did not have a gun

that day. He did say that he punched her vehicle.

       M.S. quickly tried to pull out of the driveway with W.S. in the back seat.

She testified that Scheibe was standing in front of her vehicle with a gun, and she

was reversing out of the driveway away from him. Scheibe testified that as M.S.

turned her vehicle around, he stepped in front of it to stop her from leaving, and

she intentionally hit him with her vehicle. M.S. then heard a gunshot; she did not

see Scheibe firing a gun. Scheibe told a deputy that the gun was in his hip

holster and discharged when M.S. hit him; but he testified at trial that he did not

have a gun and did not fire one that day.

       Scheibe then jumped onto M.S.’s vehicle while it was moving, though they

dispute which part of it he jumped onto. M.S. testified that in doing so, Scheibe

blocked her view and she was unable to see an oncoming vehicle. The vehicles

collided. Multiple neighbors called 911 to report an accident and a gunshot. One

neighbor testified that after the accident, he heard M.S. ask Scheibe why he was

shooting at her.




                                         2
No. 81839-2-I/3


         2. The initial seizure and later arrest

         Several Clark County Sheriff deputies arrived and used a squad car as a

“rolling bunker” to approach the scene. Unprompted, Scheibe walked into the

middle of the road with his hands in the air. The deputies immediately seized

him and placed him in handcuffs while they assessed the scene. They patted

Scheibe down to check for weapons. They found knives, syringes, and a

shoulder holster but no gun. The deputies searched the area and found a gun

under a nearby container. They also recovered a spent shell casing at the

scene. A deputy testified at trial that it appeared to be from the gun that they

found.

         After handcuffing Scheibe, Deputy Eric Swenson read him his Miranda2

rights and told him he was not yet under arrest. Then, Scheibe made three sets

of statements to the deputies.

         First, Scheibe answered a series of questions from Swenson.

         Second, about 30 minutes after they handcuffed him, deputies placed

Scheibe under arrest and took him to a squad car. Scheibe asked Swenson

whether he could see or speak with M.S. or W.S. and the deputy denied the

request.

         Third, on the way to the Clark County Law Enforcement Center, Scheibe

made the unsolicited statement to Deputy Thomas Maxfield that he was only

trying to see his child. Maxfield asked him some follow up questions and

Scheibe told him that M.S. was at the property that day to “score” some

         2
             Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                               3
No. 81839-2-I/4


methamphetamine, she had tried to run him over, and when she hit him with her

vehicle, “the gun went off.”

   B. Procedural History

       The State ultimately charged Scheibe with second degree assault,

unlawful possession of a firearm in the second degree, domestic violence court

order violation, and two counts of reckless endangerment.

       Before trial, Scheibe moved to suppress the three sets of his statements,

arguing that law enforcement obtained them in violation of Miranda. The trial

court suppressed the first set of statements, concluding that Scheibe did not

waive his Miranda rights with respect to them, but it admitted the second and

third sets, concluding that he impliedly waived Miranda before making them.

       During hearings on the suppression issue, Scheibe says that when

deputies handcuffed him, an arrest occurred. And he contended that the

deputies lacked probable cause to arrest him and sought exclusion of his

statements on that ground. The State responded that the initial seizure

constituted a lawful Terry stop and not an arrest. Scheibe did not respond to this

contention; he did not argue that any Terry stop was unsupported by reasonable

suspicion. The trial court determined that a Terry stop occurred when deputies

handcuffed Scheibe, that the stop was lawful, and that a lawful arrest followed.

Based on these determinations, the trial court concluded that law enforcement

did not obtain Scheibe’s statements unlawfully and denied his motion to suppress

his second and third sets of statements.




                                           4
No. 81839-2-I/5


       During the State’s case-in-chief, M.S., neighbors, and responding deputies

testified. M.S. testified that she had seen Scheibe throw the gun under the

container where the deputies found it. She identified the gun as the one Scheibe

pointed at her. The trial court admitted the gun, the shell casing, and the

shoulder holster into evidence.

       During the defense’s case-in-chief, Scheibe and his girlfriend, Charlotte

Frias, testified. As mentioned above, Scheibe denied possessing a gun, “pulling”

one on M.S., or shooting one on the date of the incident. Frias testified that the

gun belonged to her former boyfriend, Zachary Randall.3 To argue that Randall

was framing him, Scheibe sought to introduce testimony that Randall had tried to

frame him in the past by accusing him of taking the same gun. The trial court

excluded the testimony.

       A jury found Scheibe guilty on all counts. He appeals.

                                      II. ANALYSIS

   A. Terry Stop and Later Statements

       Scheibe says that law enforcement lacked reasonable suspicion for his

Terry stop, thereby rendering the statements he made later inadmissible. He

thus claims the trial court erred in denying his motion to suppress the

statements.4 The State counters that Scheibe cannot raise this issue for the first


       3
          M.S. also testified that the gun belonged to Randall.
       4
          Scheibe also assigns error to the trial court’s findings of fact and conclusions of
law leading to the admission of the same sets of statements, apparently contending they
resulted from a Miranda violation. Scheibe presents no argument on this claim of error
in his brief. The State does not respond to this claim, presumably because Scheibe
makes no argument. Thus, we do not address it. See Sprague v. Spokane Valley Fire


                                              5
No. 81839-2-I/6


time on appeal. Scheibe does not respond to the State’s argument or otherwise

argue a lack of waiver. The State also says that reasonable suspicion supported

the Terry stop. We conclude that Scheibe waived this argument.

       We generally “refuse to review any claim of error which was not raised in

the trial court.” RAP 2.5. Exceptions to this rule include: “(1) lack of trial court

jurisdiction, (2) failure to establish facts upon which relief can be granted, and (3)

manifest error affecting a constitutional right.” RAP 2.5. For us to conclude such

an exception applies to a claim of error, the appellant must explain how it so

applies. See State v. Lindsey, 177 Wash. App. 233, 247, 311 P.3d 61 (2013)

(declining to address a claim of error when the party failed to argue any

exception to RAP 2.5(a) applied). To benefit from the third exception—the only

one that could conceivably apply here—an “appellant must ‘identify a

constitutional error and show how the alleged error actually affected the

[appellant]’s rights at trial.’” State v. Gordon, 172 Wash. 2d 671, 676, 260 P.3d 884

(2011) (alteration in original) (quoting State v. O'Hara, 167 Wash. 2d 91, 98, 217
P.3d 756 (2009)).

       Scheibe failed to preserve his claim of error before the trial court. He

moved to suppress the three sets of statements described above. But his motion

focused almost entirely on the argument that he had not waived his Miranda

rights.5 And as discussed above, at the hearings on the motion, Scheibe also

Dep’t, 189 Wash. 2d 858, 876, 409 P.3d 160 (2018) (“We will not consider arguments that a
party fails to brief.”).
        5
          The motion to suppress says that “an illegal seizure may have occurred” but it is
unclear if it is referring to a seizure of Scheibe’s person or his belongings; and if it is
referring to his person, whether it is referring to an arrest or a Terry stop.


                                            6
No. 81839-2-I/7


said that his initial seizure—when deputies arrived at the scene and handcuffed

him—constituted an arrest unsupported by probable cause. At no point did

Scheibe say, as he does on appeal, that the detention was a Terry stop

unsupported by reasonable suspicion. We may thus decline to address this

claim of error unless an exception applies.

       As noted above, on appeal, Scheibe offers only silence on the waiver

issue. He does not argue that a RAP 2.5 exception applies, and though he

identifies a Fourth Amendment seizure issue, he does not identify how the

claimed error was manifest. An appellant must make these arguments explicitly.

See Lindsey, 177 Wash. App. at 247 (declining to address a claim of error when the

party failed to argue any exception to RAP 2.5(a) applied), State v. Bertrand, 165
Wash. App. 393, 402, 267 P.3d 511 (2011) (declining to address appellant’s claim

of error where she neither “argues nor shows that the instructional error was

‘manifest’”). We may thus decline to address Scheibe’s argument that

reasonable suspicion did not support the Terry stop.6

       6
          And even assuming Scheibe did not waive the argument, it appears clear that
reasonable suspicion supported the stop. A Terry stop is lawful “if specific articulable
facts give rise to a reasonable suspicion that the person stopped is or has been involved
in criminal activity.” State v. Alexander, 5 Wash. App. 2d 154, 159, 425 P.3d 920, review
denied, 192 Wash. 2d 1026, 435 P.3d 270 (2019); Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct.
1868, 1880, 20 L. Ed. 2d 889 (1968). “When an officer bases his or her suspicion on an
informant’s tip, the State must show that the tip bears some ‘indicia of reliability’ under
the totality of the circumstances.” State v. Z.U.E., 183 Wash. 2d 610, 618, 352 P.3d 796
(2015) (quoting State v. Sieler, 95 Wash. 2d 43, 47, 621 P.2d 1272 (1980). Information
from a citizen, rather than a “professional informant” is presumptively reliable. State v.
Howerton, 187 Wash. App. 357, 366, 348 P.3d 781 (2015). And “a report of actual or
threatened use of a firearm can present a significant risk to public safety supporting an
investigatory stop.” State v. Cardenas-Muratalla, 179 Wash. App. 307, 313, 319 P.3d 811
(2014); see also State v. Rice, 59 Wash. App. 23, 28, 795 P.2d 739 (1990) (“A citizen’s
report of shots being fired is not directed toward any particular person and, therefore,
does not carry with it the possibility of a tip motivated by hostility or other unworthy


                                             7
No. 81839-2-I/8


   B. Ineffective Assistance of Counsel (IAC)

       Scheibe says that his defense counsel performed ineffectively by failing to

move for suppression of the shoulder holster. The State says it does not directly

address this issue because it depends on whether we determine that an illegal

seizure of Scheibe occurred. We conclude that Scheibe has not established an

IAC claim.

       To show ineffective assistance, a defendant must establish that defense

counsel’s representation was deficient and that the deficient representation was

prejudicial. State v. Grier, 171 Wash. 2d 17, 32–33, 246 P.3d 1260 (2011). Proving

that counsel’s performance was deficient requires meeting a high threshold. Id.

at 33. Counsel’s “performance is deficient if it falls ‘below an objective standard

of reasonableness,’” and we strongly presume reasonableness. Id. (quoting

Strickland v. Washington, 466 U.S. 668, 688, 104 S. Ct. 2052, 80 L. Ed. 2d 674

(1984)).

       “We review [IAC] claims de novo.” In re Pers. Restraint of Lui, 188 Wash. 2d
525, 538, 397 P.3d 90 (2017).

       Scheibe presents a curious IAC claim. To be clear, he does not say that

his defense counsel should have moved to suppress the holster on the ground

that the initial seizure was an illegal Terry stop. Nor does he say that counsel’s

argument about the seizure was otherwise deficient. To the contrary, he says

motives”). It appears that reasonable suspicion supported Scheibe’s Terry stop.
Multiple citizens called 911 and reported a car accident and a gunshot. When law
enforcement arrived at the scene, they saw a damaged car. Without prompting, Scheibe
walked into the road with his hands up. He matched the description from the 911
dispatcher.


                                         8
No. 81839-2-I/9


that counsel “argued the correct legal theory that Scheibe’s initial seizure was

illegal but failed to move to suppress the shoulder holster.” Yet as discussed

above, at trial, defense counsel argued unsuccessfully that the initial seizure was

an illegal arrest; counsel did not challenge it as an illegal Terry stop. And the

court rejected the argument. Given these circumstances, we determine it was

reasonable for defense counsel to not move to suppress the shoulder holster as

the fruit of an illegal arrest. Scheibe’s ineffective assistance of counsel claim

thus fails.

   C. Sixth Amendment Right to Present a Defense

       Scheibe says that the trial court violated his Sixth Amendment right to

present a defense by excluding testimony that Randall had framed Scheibe in the

past and had the motive to do so again.7 The State counters that the testimony

was irrelevant because it was speculative and lacked evidentiary support. Thus,

the State says the trial court did not abuse its discretion in excluding the

testimony and that Scheibe was still able to present evidence supporting his

defense theory. We conclude that the trial court did not deprive Scheibe of his

Sixth Amendment right to present a defense because the evidence was

speculative and its exclusion did not preclude his “entire defense.”


       7
          Specifically, Scheibe says that the trial court prohibited him from testifying that
Randall shot his own gun into the air and placed it under the container to frame Scheibe;
that Randall had the motive to frame Scheibe because Scheibe was dating Randall’s
former girlfriend Frias; and that Randall had unsuccessfully tried to frame Scheibe in the
past by accusing him and Frias of stealing Randall’s gun. But at trial, Scheibe did not
seek to introduce testimony that Randall shot his own gun into the air, instead he
suggested “perhaps” that is what happened. Nor did Scheibe seek to testify specifically
that the former relationship generated a motive. Thus we focus on the third issue, the
earlier accusation.


                                             9
No. 81839-2-I/10


       Both the state and federal constitutions guarantee a defendant’s right to

present a defense. U.S. CONST. amend. VI; WASH. CONST. art. I, § 22; State v.

Hudlow, 99 Wash. 2d 1, 14–15, 659 P.2d 514 (1983). The right is not absolute.

State v. Bedada, 13 Wash. App. 2d 185, 193, 463 P.3d 125 (2020). A defendant

has “no constitutional right to present irrelevant evidence.” State v. Jones, 168
Wash. 2d 713, 720, 230 P.3d 576 (2010) (emphasis omitted). A defendant “does

not have an unfettered right to offer testimony that is incompetent, privileged, or

otherwise inadmissible under standard rules of evidence.” Bedada, 13 Wash. App.
2d at 193 (quoting Taylor v. Illinois, 484 U.S. 400, 410, 108 S. Ct. 646, 98 L. Ed.
2d 798 (1988)).

       For claims of a violation of the right to present a defense, “we apply [a]

two-step review process to review the trial court’s individual evidentiary rulings

for an abuse of discretion and to consider de novo the constitutional question of

whether these rulings deprived [the defendant] of [their] Sixth Amendment right to

present a defense.” State v. Arndt, 194 Wash. 2d 784, 797–98, 453 P.3d 696

(2019).

       1. Review of evidentiary ruling for abuse of discretion

       A trial court abuses its discretion in making an evidentiary ruling if “it

makes a manifestly unreasonable decision or bases its decision on untenable

grounds or reasons,” which includes applying the wrong legal standard or relying

on unsupported facts. State v. Cayetano-Jaimes, 190 Wash. App. 286, 295, 359
P.3d 919 (2015).




                                          10
No. 81839-2-I/11


        Only relevant evidence is admissible. ER 402. “‘Relevant evidence’

means evidence having any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable

than it would be without the evidence.” ER 401. “The proponent of the evidence

bears the burden of establishing its relevance and materiality.” Bedada, 13 Wn.

App. 2d at 193. “The existence of a fact cannot rest in guess, speculation or

conjecture.” State v. Carter, 5 Wash. App. 802, 807, 490 P.2d 1346 (1971); see

also Lui, 188 Wash. 2d at 552 (“The standard for relevance of other suspect

evidence is whether there is evidence ‘tending to connect’ someone other than

the defendant with the crime beyond mere speculation.”).

        At trial, Scheibe sought to introduce his own testimony and the testimony

of Frias that, on an earlier occasion, Randall had called law enforcement and

accused Scheibe and Frias of taking the gun at issue. Scheibe argued that it

was an attempt to get him in trouble and that the incident at issue here was a

“continuation of that attempt to get him in trouble.” Scheibe’s counsel stated,

“Perhaps [Randall] fired the shot” but did not offer any evidence to establish that

fact.

        The court determined that if she had the requisite personal knowledge,

Frias could testify that Randall always had the gun with him and never let it out of

his sight. But the court excluded any testimony about “whether or not [Randall]

accused Mr. Scheibe at some period in the past” because it did not “have




                                        11
No. 81839-2-I/12


anything to do with the case.” In doing so, the court noted that Randall was not a

witness and thus his motive or credibility was not at issue.

       Connecting Randall’s earlier accusation that Scheibe and Frias had taken

his gun to Scheibe’s theory that Randall was framing him would require

inferential leaps. Given the speculative nature of the evidence, the court acted

within its discretion by excluding the testimony. See Carter, 5 Wash. App. at 807

(the existence of a fact cannot rest in speculation); Lui, 188 Wash. 2d at 552

(relevance of “other suspect evidence” requires more than “mere speculation”).

       2. De novo review of right to present a defense

       We next conduct a constitutional analysis. State v. Jennings, No. 52275-

6-II, slip op. at 7 (Wash. Ct. App. Oct. 6, 2020), http://www.courts.wa.gov/

opinions/pdf/D2%2052275-6-II%20Published%20Opinion.pdf. If the evidence is

relevant, courts balance “the State’s interest in excluding the evidence . . .

against the defendant’s need for the information sought to be admitted.” Arndt,
194 Wash. 2d at 812. “To show a Sixth Amendment violation, the excluded

evidence must be of extremely high probative value.” State v. Case, 13 Wn.

App. 2d 657, 670, 466 P.3d 799 (2020). Our Supreme Court has determined that

an evidentiary exclusion violated the Sixth Amendment when the defendant’s

“entire defense” rested on the excluded evidence. Jones, 168 Wash. 2d at 721.

“The more the exclusion of defense evidence prejudiced the defendant, the more

likely we will find a constitutional violation.” State v. Burnam, 4 Wash. App. 2d 368,

375, 421 P.3d 977, review denied, 192 Wash. 2d 1003, 430 P.3d 257 (2018).




                                         12
No. 81839-2-I/13


       The trial court’s ruling did not deprive Scheibe of his right to present a

defense. Unlike in Jones, where the excluded testimony was the “entire defense”

because it went to the issue of consent in a rape case, the excluded testimony

here did not preclude Scheibe’s “entire defense.” Jones, 168 Wash. 2d at 721.8

The court still permitted Scheibe to introduce evidence that he was dating Frias,

that Frias was Randall’s former girlfriend, that Randall wanted to get back

together with Frias, that the gun that deputies found at the scene belonged to

Randall, and that Randall kept the gun with him at all times. This sufficed to

enable Scheibe to argue during closing that someone else, perhaps Randall, was

the one to shoot the gun that day. See Arndt, 194 Wash. 2d at 814 (concluding that

there was no Sixth Amendment violation when the defendant was still able to

present a defense despite evidentiary exclusions). And the court did not deprive

Scheibe of the ability to present other evidence such as denying possession of a

gun that day or attacking M.S.’s credibility and questioning her motives. The

evidence was not of extremely high probative value and its exclusion was

unlikely to have prejudiced Scheibe. See Case, 13 Wash. App. 2d at 670 (“To

show a Sixth Amendment violation, the excluded evidence must be of extremely

high probative value.”); Burnam, 4 Wash. App. 2d at 375 (“The more the exclusion




       8
           Also, the testimony offered in Jones was not speculative. The defendant
sought to testify that the victim had consented to a drug-fueled sex party. Jones, 168
Wash. 2d at 721. Scheibe did not seek to testify that he had personal knowledge that
Randall was the one to shoot the gun; instead he sought only to testify that Randall had
tried to frame him in the past.


                                           13
No. 81839-2-I/14


of defense evidence prejudiced the defendant, the more likely we will find a

constitutional violation.”).9

       We affirm.




 WE CONCUR:




       9
          Scheibe says that under State v. Duarte Vela, even if “evidence is weak or
false” the court should admit probative evidence. First, the testimony here is arguably
not probative, and second, entirely speculative evidence is distinguishable from “weak or
false” evidence. 200 Wash. App. 306, 321, 402 P.3d 281 (2017), as amended on denial of
reconsideration (Oct. 31, 2017).


                                           14